Citation Nr: 1635520	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-17 774	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include bipolar disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bipolar disorder.  The issue has been recharacterized more broadly, as it was in the June 2012 statement of the case.  The Veteran timely appealed that decision.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In his June 2011 notice of disagreement and June 2012 substantive appeal, the Veteran requested a VA examination for a medical opinion to address whether his psychiatric disorder was related to the assault he incurred while in service, as documented in his July 1967 service treatment records.  The evidence reflects that the Veteran has been diagnosed with bipolar disorder.  He has thus met the current disability requirement.  The Veteran also sustained an injury from the in-service assault and contends that his current psychiatric disability is related to this in-service injury.  In a March 2011 letter, Dr. R.B. noted he had treated the Veteran and, after recounting his service history, opined, "I would assume that the Bipolar Disorder may have existed prior to his enlistment and was exacerbated by the stress of military service."  This opinion is stated in terms too uncertain to warrant a grant of service connection.  Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).  However, the evidence does show that the Veteran has a current disability that may be associated with service.  The Veteran has requested that he be afforded a VA examination and that an opinion be obtained as to whether his current psychiatric disability is related to service, to include the in-service injury.  Because the evidence meets the low threshold for such an examination and opinion, the Board will grant this request.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  A remand for a VA examination is therefore warranted.


As the claim is being remanded, VA treatment records dated since December 2011 should also be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records since December 2011.  

2.  Schedule the Veteran for an examination to determine the etiology of any current psychiatric disability to include bipolar disorder.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed. 

The examiner should indicate whether it is as likely as not (50 percent probability or greater) that any current psychiatric disorder, to include bipolar disorder, had its clinical onset in service or was caused by any incident of service, to include the July 1967 assault incident, as documented in the service treatment records. 

The examiner must reconcile any opinion with the evidence in the claims folder, to include the Dr. R.B.'s March 2011 private opinion, in which he indicated that it was not surprising that Veteran did not report his psychiatric symptoms during service, as the Veteran currently experiences difficulty acknowledging and engaging in treatment for his bipolar disorder, and suggested a possible association between the bipolar disorder and the in-service incident.   The VA examiner should also address the VA outpatient treatment records, including a September 2009 record that noted that the Veteran was diagnosed with bipolar disorder in the 1980s.  

The examiner must also consider and discuss all lay assertions-to include the Veteran's competent assertions as to nature, onset, and continuity of symptoms.  The examiner must provide a comprehensive report, including a complete rationale for all conclusions reached.

3.  After completing any additional development deemed necessary, readjudicate the claim on appeal.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

